 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10       A.C. and A.B.C.                                   Case No.: 8:17-cv-01460-JLS-KES
                    Plaintiffs,
11
12             v.                                          JUDGMENT

13
         CAPISTRANO UNIFIED SCHOOL
14       DISTRICT,
15
                     Defendant.
16
17            Plaintiffs A.C. and A.B.C. 1 filed this action for administrative review pursuant
18   to 20 U.S.C. § 1415(i)(2)(A) against Defendant Capistrano Unified School District,
19   challenging an Administrative Law Judge’s decision. (Compl. ¶¶ 23–26, 32–34, Doc.
20   1.) This lawsuit follows Plaintiffs’ exhaustion of administrative remedies.
21            The parties have filed cross motions for judgment pursuant to Federal Rule of
22   Civil Procedure 52. 2 The Court has considered the parties’ Motions for Judgment,
23   their Opposition briefs, and the Administrative Record filed by Defendant. (See Doc.
24
25   1
      A.B.C. is identified as a student and A.C. as her father. (Compl. ¶ 2.) The Court granted
26   Plaintiff’s Application for Use of Pseudonyms, ordering that Plaintiffs would be identified only by
     use of their initials in all documents related to this matter. (Order, Doc. 12.)
27   2
      Plaintiffs’ Opening Brief, Doc. 32; Defendant’s Opening Brief, Doc. 31; Plaintiffs’ Responsive
28   Brief, Doc. 38; Defendant’s Responsive Brief, Doc. 37.
 1   49.)3 As set forth more fully below, the Court AFFIRMS the Administrative Law
 2   Judge’s decision that the 2016 individualized education plan (“IEP”) offered a free
 3   appropriate public education (“FAPE”), but REMANDS for a determination of a
 4   specific amount to reimburse Plaintiffs for transportation costs.
 5       I.      STATUTORY AND REGULATORY BACKGROUND
 6            The Individual with Disabilities Education Act (“IDEA”) grants federal funds
 7   to state and local agencies to provide a special education to children with disabilities.
 8   20 U.S.C. § 1412(a). The purpose of the IDEA is, among other things, to provide all
 9   children with disabilities “a free appropriate public education that emphasizes special
10   education and related services designed to meet their unique needs and prepare them
11   for employment and independent living.” 20 U.S.C. § 1400(d)(1)(A).
12            The IDEA requires that states receiving federal education funding provide a
13   “free appropriate public education . . . to all children with disabilities residing in the
14   State between the ages of 3 and 21.” 20 U.S.C. § 1412(a)(1). It also establishes
15   procedures for creating an individualized education program, or IEP, which is a
16   written statement of present levels of academic achievement and functional
17   performance and goals in those areas. 20 U.S.C. § 1414(d)(1)(A)(i)(I)-(II). The IEP
18   must also include “a statement of the special education and related services and
19   supplementary aids and services . . . to be provided to the child” and “a statement of
20   the program modifications or supports for school personnel that will be provided for
21   the child.” 20 U.S.C. § 1414(d)(1)(A)(i)(IV).
22            A parent of a child with a disability who alleges a violation of the IDEA may
23   present a complaint setting forth the allegation. 20 U.S.C. § 1415(b)(6). The “parents
24   or the local educational agency involved in such complaint” proceed to a due process
25   hearing. 20 U.S.C. § 1415(f). In California, such hearings are heard before an
26   Administrative Law Judge (“ALJ”) through the Office of Administrative Hearings. A
27   3
       To avoid confusion, all citations to documents contained within the Administrative Record shall
28   cite to the page numbers assigned to the administrative record rather than assigned by the ECF
     docketing system to Doc. 49 or to the pagination of the individual documents.
                                                      2
 1   party aggrieved by the hearing officer’s determination in a due process hearing may
 2   appeal such decision to a federal district court. 20 U.S.C. § 1415(i)(2)(A). A
 3   reviewing court is instructed to “receive the records of the administrative
 4   proceedings”; “hear additional evidence at the request of a party”; and, “basing its
 5   decision on the preponderance of the evidence . . . grant such relief as the court
 6   determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C)(i)-(iii). The burden of proof
 7   rests with “the party challenging the administrative decision.” Hood v. Encinitas
 8   Union School Dist., 486 F.3d 1099, 1103 (9th Cir. 2007.)
 9      II.      BACKGROUND
10               A. Factual Background
11            The decision below contains detailed factual findings. (Pasewark Decision,
12   Administrative Record at 461–92.) In large part, the parties do not dispute the factual
13   background as set forth in the decision. Accordingly, the Court relies upon those facts
14   to provide context for its decision.
15            A.B.C., who was adopted in 2001, sustained a traumatic brain injury due to
16   abuse from her biological parents. (Id. at 463.) The brain injury caused A.B.C. to
17   experience cognitive delay, impulse control deficits, and an inability to self-soothe.
18   (Id.) In particular, her mother described her as “very verbal, and competent with
19   spoken language.” (Id.) However, she could become violent when stressed and was
20   “very immature.” (Id. at 463–64.) A.B.C. attended a Waldorf elementary school. (Id.
21   at 463.)
22            In 2013, A.B.C. enrolled in a District school, Shorecliff, for eighth grade. (Id.
23   at 464.) Her mother provided the District with significant information about A.B.C.’s
24   medical history and related information, and requested an assessment for special
25   education and related services. (Id.) On October 25, 2013, the District held an initial
26   IEP meeting and found A.B.C. ineligible for special education services. (Id.)
27   A.B.C.’s mother explained that A.B.C. became “stressed” at Shorecliff and failed to
28   attend school for days, if not weeks, at a time. (Id. at 465.) Ultimately, A.B.C.’s
                                                  3
 1   parents disenrolled her from Shorecliff in late January 2014. (Id.) She returned to the
 2   Waldorf school to complete the school year. (Id. at 466.)
 3           A.B.C. began attending the New Vista School, a private school, in the summer
 4   of 2015. (Id. at 463, 466.) The school primarily served students with specific
 5   learning disabilities and high-functioning autism. (Id. at 466.) A.B.C.’s mother
 6   described her transformation at New Vista as “amazing.” (Id.) New Vista ultimately
 7   informed A.B.C.’s parents that she would need additional time beyond the 12th grade
 8   to obtain a high school diploma. (Id. at 467.) At that time, at the suggestion of New
 9   Vista staff, A.B.C.’s parents requested an IEP from the District. (Id.)
10           In spring 2016, the District conducted a “triennial assessment” of A.B.C,
11   including medical and educational history, a review of a prior neuropsychological
12   assessment, standardized testing, and observation of A.B.C. in various settings. (Id. at
13   468.) An IEP team meeting was held on June 3, 2016 to review the assessments and
14   develop and provide the IEP. (Id. at 473.) A.B.C.’s parents and her attorney
15   participated in the meeting, as did representatives from the District and teachers from
16   New Vista. (Id.) The IEP team developed twelve goals for A.B.C. (Id. at 474.)
17   These included specific academic goals for math, writing, and reading fluency along
18   with study and behavior goals. (Id. at 475.) The team also created accommodations
19   for A.B.C., including additional time to turn in assignments, to study, and for tests,
20   breaks as needed, preferential seating, and repetition and clarity in directions. (Id. at
21   477.)
22           The District identified its Bridges program as an appropriate placement for
23   A.B.C. (Id. at 479.) The program included full-day academic instruction in a small
24   classroom setting, along with weekly individual counseling. (Id.) It used routines and
25   schedules aimed at assisting students to learn to manage their own behavior and
26   academic progress. (Id. at 478.) It also had a tiered behavioral intervention support
27   plan. (Id. at 479.)
28           A.B.C.’s parents agreed to observe the Bridges program. (Id.) Both expressed
                                                4
 1   concerns. Her mother worried that A.B.C. would refuse to attend the program. (Id. at
 2   480.) A.C. was concerned about the maturity level of the other students in the
 3   program. (Id.) On June 8, 2016, A.B.C.’s parents notified the District in writing that
 4   they did not believe the IEP offered a FAPE and instead would privately place A.B.C.
 5   at New Vista and seek reimbursement for the associated costs. (Id. at 480.) The
 6   District offered A.B.C.’s parents another IEP team meeting, but A.B.C.’s parents
 7   instead enrolled her at New Vista for the 2016-2017 school year. (Id.)
 8              B. Procedural History
 9          A.B.C. and her parents filed a Due Process Complaint with the Office of
10   Administrative Hearings, Special Education Division on October 2, 2016. (Id. at 1.)
11   Administrative Law Judge Pasewark conducted hearings that spanned over three days:
12   March 28, 29, and 30, 2017. (Id. at 461.) She issued a decision on May 25, 2017.
13   (Id. at 492.) The decision presented ALJ Pasewark’s determination of three issues: (1)
14   “[d]id [the] District fail to fulfill its child find obligation 4 for the 2014-2015 and 2015-
15   2016 school years?”; (2) “[d]id [the] District fail to convene an individualized
16   education program team meeting for Student and provide an offer of free appropriate
17   public education for the 2014-2015 and 2015-2016 school years?”; and (3) “[d]id [the]
18   District fail to provide an appropriate offer of FAPE at the June 6, 2016 IEP team
19   meeting?” (Id. at 462.) She found in favor of A.B.C. on the first two issues. (Id. at
20   485, 486.) She found for the District on the third issue, writing that Bridges
21   represented the “least restrictive environment” for A.B.C. and that it was an
22   “appropriate placement” in that it offered A.B.C. “appropriate and sufficiently
23   challenging goals” and “the added and needed supervision of a small, structured
24   classroom, and mental health professionals to implement behavior and emotional
25
26
27   4
       Because the District is “a state entity receiving assistance under the IDEA,” it “has an obligation to
28   identify, locate, and evaluate all students with disabilities in its boundaries.” See J.K. v. Missoula
     Cty. Public Schs., 713 Fed. Appx. 666, 667 (9th Cir. 2018) (citing 20 U.S.C. § 1412(a)(3)(A)).
                                                        5
 1   supports.” (Id. at 489.) She awarded A.B.C.’s parents reimbursement of $41,600.00 5
 2   in tuition for A.B.C.’s attendance at New Vista during the 2014-2015 and 2015-2016
 3   school years. (Id. at 491.) She denied a request for transportation reimbursement,
 4   writing that although A.C. “testified that it was 30 miles round-trip mileage to New
 5   Vista, no evidence was presented to determine how many days [A.B.C.] actually
 6   attended school.” (Id.)
 7          A.B.C. and her father A.C. timely appealed the decision to this Court. (See
 8   Compl.) They seek a determination that Administrative Law Judge Pasewark erred in
 9   finding the June 2016 IEP provided A.B.C. a FAPE. (Id. ¶ 33.) They further appeal
10   the denial of reimbursement of transportation costs. (Id. ¶ 34.) Plaintiffs also seek
11   attorneys’ fees; the Court deferred any consideration on this issue until after the
12   Court’s administrative review. 6 (Scheduling Order, Doc. 19.)
13       III.     STANDARD OF REVIEW
14          In reviewing an administrative decision under the IDEA, a district court reviews
15   the administrative proceeding records, hears additional evidence, and grants relief
16   based on the preponderance of the evidence. 20 U.S.C. § 1415(i)(2)(C). “This
17   modified de novo standard requires the Court to give the administrative proceedings
18   ‘due weight.’” A.R. ex rel. Reese v. Santa Monica Malibu Sch. Dist., No. 2:12–cv–
19   4812–ODW (SHx), 2013 WL 4052437, at *2 (C.D. Cal. Aug. 21, 2013) (quoting
20   Capistrano Unified Sch. Dist. v. Wartenberg, 59 F.3d 884, 891 (9th Cir.1995)).
21              “[C]ourts must not ‘substitute their own notions of sound educational policy
22   for those of the school authorities which they review.’” Van Duyn ex rel. Van Duyn v.
23   Baker Sch. Dist. 5J, 502 F.3d 811, 817 (9th Cir. 2007) (quoting Bd. of Educ. Of
24   Hendrick Hudson Cent. Sch. Dist., Westchester County v. Rowley, 458 U.S. 176, 206
25
     5
26    This award was conditional on A.B.C.’s parents presenting additional evidence proving they
     actually paid this amount for A.B.C. to attend New Vista for the 2014-2015 and 2015-2016 school
27   years. (Administrative Record at 491.)
     6
28     Plaintiffs briefed the issue of attorneys’ fees in their Opening Brief. The Court granted the parties’
     stipulation to strike any arguments on that issue. (Order, Doc. 47.)
                                                        6
 1   (1982)). A court may exercise its discretion to determine what weight to give the
 2   hearing officer’s findings; the “amount of deference accorded the hearing officer’s
 3   finding increases where they are ‘thorough and careful.’” Wartenberg, 59 F.3d at 891
 4   (quoting Union Sch. Dist. v. Smith, 15 F.3d 1519, 1524 (9th Cir. 1994)). A hearing
 5   officer’s decision is considered thorough and careful when “the officer participates in
 6   the questioning of witnesses and writes a decision ‘contain[ing] a complete factual
 7   background as well as a discrete analysis supporting the ultimate conclusions.’” R.B.,
 8   ex rel. F.B.v. Napa Valley Unified Sch. Dist., 496 F.3d 932, 942 (9th Cir. 2007)
 9   (quoting Park, ex rel. Park v. Anaheim Union High Sch. Dist., 464 F.3d 1025, 1031
10   (9th Cir. 2006)).
11            Furthermore, “[i]n an action for judicial review of an administrative decision,
12   the burden of persuasion rests with the party challenging the ALJ’s decision.” L.M. v.
13   Capistrano Unified Sch. Dist., 556 F.3d 900, 910 (9th Cir. 2009). Accordingly,
14   Plaintiffs bear the burden of showing that the ALJ’s decision does not deserve
15   deference, that the preponderance of the evidence shows that the District’s IEP did not
16   provide a FAPE, and that the ALJ erred in not awarding reimbursement of travel
17   costs.
18      IV.      DISCUSSION
19               A. Whether the June 2016 IEP Denied A.B.C. a FAPE
20               Plaintiffs assert that the June 2016 IEP proposed by the District failed to
21   include appropriate services in all areas of need and thereby denied A.B.C. a FAPE.
22   (Plaintiffs’ Opening Brief at 14–16.) Specifically, Plaintiffs argue that the IEP’s only
23   offer of specific behavioral services was once per week counseling and that it lacked
24   any specific social skills instruction or behavior plan. (Id. at 14–15.) Further,
25   Plaintiffs argue that ALJ Pasewark’s decision “does not merit deference” because it
26   “adopted the District’s general assertion that Bridges would meet A.B.C.’s needs”
27   despite the testimony of Juhi Sharma, the director of student services at New Vista,
28   that she did not believe Bridges was appropriate for A.B.C. (Id. at 15–16.)
                                              7
 1            A FAPE “consists of educational instruction specially designed to meet the
 2   unique needs of the handicapped child, supported by such services as are necessary to
 3   permit the child ‘to benefit’ from the instruction.” Rowley, 458 U.S. at188–89.
 4   States must provide a “basic floor of opportunity” to disabled students, but Congress
 5   “did not impose upon the States any greater substantive educational standard than
 6   would be necessary to make such access meaningful.” Id. at 192, 201. The level of
 7   instruction provided must be “reasonably calculated to permit advancement through
 8   the general curriculum.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-
 9   1, 137 S. Ct. 988, 1000 (2017). “[E]very child should have the chance to meet
10   challenging objectives.” Id. A court’s review of an administrative decision “must
11   focus primarily on the District’s proposed placement, not on the alternative that the
12   family preferred.” Gregory K. v. Longview School Dist., 811 F.2d 1307, 1314 (9th
13   Cir. 1987). The Ninth Circuit has explained that the IDEA prefers “that children with
14   disabilities be educated in regular classes with children who are not disabled.”
15   Sacramento City Unified Sch. Dist., Bd. of Educ. v. Rachel H. By & Through
16   Holland, 14 F.3d 1398, 1405 (9th Cir. 1994).
17            ALJ Pasewark concluded that the District’s offer of placement at Bridges
18   was appropriate, as it was “a highly structured therapeutic program that could provide
19   the small, structured classroom environment and emotional support all of the parties
20   correctly insisted [A.B.C.] required.” (Administrative Record at 488.) She found
21   that “Bridges could easily implement [A.B.C.’s] goals,” noting that the program
22   provided “social skills training embedded in its daily program” and that its staff
23   “included both a school psychologist and intervention specialist, to provide hands-on
24   implementation of [A.B.C.]’s counseling service, and work on her
25   behavioral/emotional goals.” (Id.) She further noted that the “comparison of
26   Bridges to New Vista is not relevant in determining whether [A.B.C.] was offered a
27   FAPE in the June 2016 IEP.” (Id. at 489.)
28            The Court concludes that ALJ Pasewark’s decision that Bridges provides an
                                            8
 1   appropriate education merits deference. The decision was thorough, careful, and
 2   extensive. See Cnty. of San Diego v. Cal. Special Educ. Hearing Office, 93 F.3d
 3   1458, 1467 (9th Cir.1996). It provides lengthy discussions of each issue and supports
 4   conclusions with relevant factual and legal analysis – all in exhaustive detail. Thus,
 5   ALJ Pasewark’s “decision is entitled to substantial weight.” Id.
 6            Plaintiffs argue that ALJ Pasewark did not sufficiently credit Juhi Sharma’s
 7   testimony that Bridges was inappropriate for A.B.C. (Plaintiff’s Opening Brief at
 8   16.) Yet, ALJ Pasewark’s reasoning was sound. While Sharma “found fault with the
 9   social behavior and expression goals as there appeared to be no social skills classes at
10   Bridges” and thought that A.B.C. needed a one-on-one aide, she “was unfamiliar with
11   Bridges, its program, supports available there, and staff qualifications for
12   implementing the IEP.” (Administrative Record at 476.) Thus, “[s]he was unaware
13   that social skills were embedded in the daily classroom structure at Bridges and were
14   overseen by the school psychologist and invention specialist. Nevertheless, without
15   knowing more, Ms. Sharma thought Bridges was an inappropriate placement for
16   [A.B.C.].” (Id. at 476–77.) Considering that Sharma had never seen the Bridges
17   Program and admitted that she could not testify about it (id. at 608:8–15), the Court
18   finds that it was reasonable that ALJ Pasewark did not attribute more weight to her
19   opinions regarding deficiencies in the Bridges Program.
20            Relatedly, it was reasonable for ALJ Pasewark to credit the District’s
21   witnesses who participated in the formulation of A.B.C.’s June 2016 IEP and were
22   familiar with the support offered in the Bridges Program. For example, while
23   Plaintiffs criticize the embedded social skills program and lack of a constant one-on-
24   one aide at Bridges, Dr. Thurston, a witness for the District, “noted that during her
25   observation at New Vista, nothing much was done when Student became frustrated
26   and non-compliant. Staff at Bridges could have immediately addressed [A.B.C.’s]
27   emotional needs in class.” (Id. at 479.) Thus, there was testimony in the record that
28   Bridges’ embedded skills program would specifically address some of A.B.C.’s
                                           9
 1       behavioral issues. Furthermore, the embedded skills program was in addition to the
 2       weekly 45-minute individual counseling services with a therapist and the availability
 3       of a school psychologist to work through A.B.C’s behavioral and emotional issues.
 4       (See Thurston Decl. ¶¶ 20–21.) Thus, the familiarity that the District’s witnesses had
 5       with the Bridges Program and their testimony regarding the specific benefits it would
 6       provide to A.B.C. made it reasonable for ALJ Pasewark to find that Bridges provided
 7       A.B.C. with a FAPE.
 8                Plaintiffs also argue in their Response Brief that the IEP was too vague in
 9       describing the services at Bridges and thus the offer of placement there was not a
10       FAPE. (Plaintiffs’ Response Brief at 7.) They argue that the June 2016 IEP “could
11       not be monitored” by A.B.C.’s parents because it did not specify the “anticipated
12       frequency, location, and duration” of the services to be offered. (Plaintiff’s Response
13       Brief at 9.) First, Plaintiffs did not raise this issue before ALJ Pasewark or in any
14       previous filings before this Court. (See Plaintiff’s Closing Brief at 106–111 of the
15       Administrative Record.) In the case on which Plaintiffs rely, M.C. by and through
16       M.N. v. Antelope Valley Union High Sch. Dist., 858 F.3d 1189 (9th Cir. 2017), there
17       was a significant dispute at the administrative hearing over the specificity of the IEP.
18       See id. at 1196.
19                The Court will assume without deciding that Plaintiffs have not waived the
20       argument by failing to raise it either before the ALJ or in their opening brief.
21       Nonetheless, the Court finds that the June 2016 IEP does lay out the “anticipated
22       frequency, location, and duration” of the services to be offered. 20 U.S.C §
23       1414(d)(1)(A)(i)(VII). The IEP states that A.B.C. will start with six classes every
24       day in the Bridges program for a total of 5.12 hours per day, 7 and that each session
25   7
       Plaintiffs claim that the IEP document lists the 5.12 hour sessions as occurring 6 times per day,
26   which is impossible. (Plaintiff’s Response Brief at 9 n.1.) First, this “impossibility” was apparent
     from the face of the IEP, and if Plaintiffs believed it to be anything more than a typographical error,
27   they could easily have raised the issue below, as was done in Antelope Valley. See 858 F.3d at 1196.
     Further, while in Antelope Valley the Ninth Circuit found that an error regarding the amount of time
28   a student would receive a service denied the student a FAPE, there the IEP said that the student
     would receive 240 minutes of services monthly when it was supposed to be 240 minutes weekly. See
                                                      10
 1       will include the aforementioned skills program “embedded into the daily structure,”
 2       small class structure, and routines and schedules to assist A.B.C. in learning to
 3       manage her own behavior and academic progress. (Administrative Record at 367.)
 4       Further, the IEP describes the 45-minute per week individual counseling service.
 5       (Id.) Moreover, A.B.C.’s parents observed the Bridges Program themselves, meaning
 6       that they had first-hand knowledge of what the services described in the IEP looked
 7       like in practice.
 8                Finally, Plaintiffs contend in their Response Brief that the June 2016 IEP
 9       was not a FAPE because “recent case law” establishes that “IEP teams must
10       determine whether supplemental aids and services are necessary” when a student
11       transitions into a public school environment. (Plaintiff’s Response Brief at 11.)
12       First, as Plaintiffs acknowledge, the Ninth Circuit opinion upon which they rely has
13       been withdrawn. See R.E.B. v. State of Hawaii Dep’t of Educ., 870 F.3d 1025 (9th
14       Cir. 2017), withdrawn, 886 F.3d 1288 (2018). Moreover, Plaintiffs failed to raise in
15       any issues with the absence of a transition plan 8 addressing A.B.C.’s move from the
16       private New Vista School to the public Bridges Program before the ALJ or in any
17       previous filings before this Court. Regardless, the Bridges Program was not part of
18       the general public school campus – rather it was a separate and small structured class
19       environment specifically designed for students, like A.B.C., who have significant
20       behavioral and social problems. Thus, the transition concerns discussed in R.E.B.,
21       which related to transition into general public school kindergarten, are not present
22       here. See R.E.B., 970 F.3d at 1027–28.
23                Accordingly, the Court finds Plaintiffs have not met their burden to prove by
24
25   id. Thus, while the parents’ confusion in Antelope Valley may have been legitimate, here the Court
     finds that the only reasonable interpretation of the document is that A.B.C was to attend 6 classes
26   every day at the Bridges Program for a total of 5.12 hours per day. (Administrative Record at 367.)
     Indeed, there is no indication that Plaintiffs ever misunderstood the IEP’s offer of services.
27   8
      There is a transition plan in the IEP that discusses A.B.C.’s transition from high school to college
28   and eventually employment. (Administrative Record at 370.) ALJ Pasewark noted that Plaintiffs
     “did not contest [A.B.C.’s] individualized transition plan.” (Id. at 478.)
                                                      11
 1   a preponderance of the evidence that the ALJ erred in finding that the June 2016 IEP
 2   offered A.B.C. a fair and appropriate public education.
 3            B. Whether ALJ Pasewark Erred in Denying Reimbursement of
 4                Transportation Costs
 5            Plaintiffs contend that ALJ Pasewark incorrectly denied their requested
 6   remedy of transportation costs for the 2014-2015 and 2015-2016 school years.
 7   (Plaintiffs’ Opening Brief at 16–17.) Specifically, they contend that ALJ Pasewark
 8   should have requested school attendance records to substantiate the specific amount
 9   due to Plaintiffs rather than summarily denying the request. (Id. at 17.)
10            “The language and spirit of the IDEA encompass reimbursement for
11   reasonable transportation” expenses. Union Sch. Dist., 15 F.3d at 1528.
12            The Court concludes that ALJ Pasewark’s denial of reimbursement of
13   transportation costs was in error. Importantly, ALJ Pasewark determined that A.B.C.
14   had been denied a FAPE for the 2014-2015 and 2015-2016 school years, and she
15   awarded tuition costs as a remedy. (Administrative Record at 491.) Further, the ALJ
16   found that A.B.C. attended New Vista during the relevant time period and that it was
17   30 miles round-trip to New Vista from A.B.C.’s home. (Id.) Her denial of
18   transportation costs was based solely on Plaintiffs’ alleged failure to present evidence
19   of the number of days A.B.C. actually attended New Vista. (Id.) In contrast, with
20   regards to tuition reimbursement, ALJ Pasewark allowed Plaintiffs to provide
21   documentation to the District to substantiate the total amount to be reimbursed. (Id.)
22   Furthermore, Plaintiffs did submit some evidence to determine how many school
23   days A.B.C. attended at New Vista, at least for the 2015-2016 school year. (Id. at
24   401.) Admittedly, the document is not entirely legible, and some of the symbols that
25   appear on the calendar are not explained by the legend. Nonetheless, the ALJ’s
26   decision fails to address it.
27            Thus, because (1) Plaintiffs are entitled to reimbursement of travel costs; (2)
28   there is no dispute that travel costs were incurred; and (3) the issue could have been
                                                12
 1   resolved through a review of school records, or at least a clarification of the records
 2   submitted; the Court concludes that the ALJ’s decision to deny reimbursement was in
 3   error. Accordingly, the Court REMANDS to the ALJ to allow Plaintiffs to submit
 4   school records to verify A.B.C.’s attendance at New Vista in the 2014-15 and 2015-
 5   16 school years for the purpose of reimbursement of travel costs.
 6      V.      CONCLUSION
 7           For the foregoing reasons, the Court AFFIRMS the ALJ’s decision as to its
 8   finding that the June 2016 IEP was a FAPE, but REMANDS for the limited purpose
 9   of the submission of A.B.C.’s attendance records at New Vista in the 2014-15 and
10   2015-16 school years, and the determination of appropriate travel expense
11   reimbursement for those years.
12           IT IS SO ORDERED.
13
14           DATED: October 30, 2018
15
16                                          _________________________________
17                                          The Hon. Josephine L. Staton
18                                          United States District Judge
19
20
21
22
23
24
25
26
27
28
                                               13
